PER CURIAM.
Appellant seeks review of a final order adjudicating her child a dependent child. The Department of Children and Family Services and Guardian ad Litem both appropriately concede that the evidence presented at the adjudicatory hearing was legally insufficient to support a determination of dependency. Accordingly, we reverse the adjudication of dependency, and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED, with directions.
WEBSTER, ROWE, and MARSTILLER, JJ., concur.